ON MOTION TO DISMISS

PER CURIAM.
Appellant, George Robert Scott III, appeals from an Order denying his Motion to Set Aside Default and Vacate Final Judgment. Appellee, Elizabeth Darling, argues that this Court lacks jurisdiction as the appeal was not timely filed. We agree. The order appealed was rendered on June 11, 2012, and the notice of appeal was filed on April 10, 2013. “A timely notice of appeal must be filed within 30 days in order for this court to have jurisdiction; late filing is a defect no one can correct, not even the court.” Sherin v. State, Dep’t of Highway Safety & Motor Vehicles, 104 So.3d 391, 391(Fla. 3d DCA 2013) (quoting Hawks v. Walker, 409 So.2d 524, 525 (Fla. 5th DCA 1982)). Accordingly, this appeal is dismissed for lack of jurisdiction.
APPEAL DISMISSED.